                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

RONALD HAVARD                                            CIVIL ACTION

v.                                                       NO. 14-824

OFFSHORE SPECIALTY FABRICATORS, LLC                      SECTION F


                            ORDER AND REASONS

     Before the Court is Steamship Mutual Underwriting Association

Limited’s motion to compel arbitration and stay litigation.             For

the reasons that follow, the motion is GRANTED.

                               Background

     This is a Jones Act personal injury case.            On January 24,

2014 Ronald Havard was working as a seaman for Offshore Specialty

Fabricators, LLC aboard the Betty “R” Gamberlina when a tow cable

broke, causing him to fall and injure his back and other parts of

his body.

     Havard sued Offshore Specialty Fabricators, LLC (“OSF”), his

employer and the owner and operator of Betty “R” Gamberlina,

alleging Jones Act negligence, negligence under general maritime

law, unseaworthiness, and entitlement to maintenance and cure. OSF

later   filed   for   bankruptcy   and   the   matter   was   stayed.   The

bankruptcy stay was lifted in December 2018. On May 30, 2019, on

the eve of trial, Havard filed a first amended complaint, adding
                                    1
Steamship Mutual Underwriting Association Limited (“Steamship”) as

a direct defendant pursuant to the Louisiana Direct Action Statute,

La. Rev. Stat. Ann. § 22:1269. 1     Trial was continued. Steamship

now seeks an order compelling arbitration and requests that this

litigation be stayed.

                                I.
                                A.

     Determining the arbitrability of disputes governed by the

Convention on the Recognition and Enforcement of Foreign Arbitral

Awards is well settled. 2

          The Convention on the Recognition and Enforcement
     of Foreign Arbitral Awards (“the Convention”) governs
     cases in which a party seeks to compel arbitration
     outside of the United States. The United States joined
     the Convention in 1970. Congress implemented the
     Convention by enacting Chapter 2 of Title 9 of the United
     States Code (“the Convention Act”). The Supreme Court
     has explained that “[t]he goal of the Convention was to
     encourage the recognition and enforcement of commercial

1 At the time of Havard’s alleged accident, Steamship, a P&I Club,
provided P&I (Protection & Indemnity) insurance coverage to OSF
and the Betty “R” Gamberlina.         Regarding similar insurance
arrangements:
      [T]he insurer is an association of shipowners who engage
      in providing insurance. The association is referred to
      as the club, and the insured is the member. To obtain
      coverage, the member enrolls a vessel with the club. The
      rules of the club and the quotation are the contract of
      insurance.
Triton Lines, Inc. v. Steamship Mut. Underwriting Assoc. (Bermuda)
Ltd., 707 F. Supp. 277, 278 (S.D. Tex. 1989).
2 The  governing law was aptly summarized by another Section of
Court considering overlapping issues; because the parties here do
not dispute these settled principles, the Court merely reproduces
this summary for context.
                                  2
     arbitration agreements in international contracts and to
     unify the standards by which agreements to arbitrate are
     observed and arbitral awards are enforced in the
     signatory   countries.”   The   Convention  applies   to
     arbitration agreements between citizens of nations that
     are signatories to the Convention. The United States,
     Luxembourg, and England are all signatories.
          “The Convention Act incorporates the entire Federal
     Arbitration Act (“FAA”) to the extent that the two do
     not conflict.     The FAA governs the validity and
     enforceability of an agreement to arbitrate in the
     United States and explicitly applies to any maritime
     transaction.     A district court’s power to order
     arbitration under the FAA, however, is limited to
     arbitrations that will take place “[w]ithin the district
     in which the petition for an order directing such
     arbitration is filed.” As a result, the Convention
     governs when a party seeks to compel arbitration outside
     the United States.”

Authenment v. Ingram Barge Co., 878 F. Supp. 2d 672, 676-77 (E.D.

La. 2012)(internal citations, quotations omitted)(Milazzo, J.).

     The Convention and the Convention Act do not explicitly

authorize   a     stay   of   litigation    pending   arbitration.   Todd   v.

Steamship Mut. Underwriting Ass’n (Bermuda) Ltd., 601 F.3d 329,

332 (5th Cir. 2010).          Nevertheless, “parties whose arbitration

agreements fall under the Convention have had to seek authority

for stays” under the FAA, 9 U.S.C. § 3.           Id. Under the Convention

and the FAA, arbitration must be compelled “if there is a) an

agreement in writing to arbitrate the dispute; b) the agreement

provides    for    arbitration     in   the   territory   of   a   Convention

signatory; c) the agreement arises out of a commercial legal

relationship; and d) a party to the agreement is not an American
                                        3
citizen.” Francisco v. Stolt Achievement MT, 293 F.3d 270, 273

(5th Cir. 2002).       There is no dispute that these criteria are met

here.

                                           B.

      The Louisiana Direct Action Statute allows a plaintiff to

“proceed      directly      against      tortfeasors’      insurers     in    certain

circumstances.” Todd v. Steamship Mut. Underwriting Ass’n, Ltd.,

601 F.3d 329, 333 (5th Cir. 2010)(citing La. Rev. Stat. Ann. §

1269).   Nonsignatories          (such    as    direct    action    plaintiffs)     to

arbitration agreements may still be compelled to arbitrate despite

not   being    a    party   to   the     agreement.      Arthur    Andersen   LLP   v.

Carlisle, 556 U.S. 624, 630 (2009).              The “’traditional principles’

of state law allow a contract to be enforced by or against

nonparties     to    the    contract     through    ‘assumption,      piercing      the

corporate veil, alter ego, incorporation by reference, third-party

beneficiary theories, waiver and estoppel.’” Id. at 631.

      Thus, a plaintiff-nonsignatory can be compelled to arbitrate

under federal law. Authenment, 878 F. Supp. 2d at 680. Under a

direct-benefits estoppel theory, a plaintiff is estopped from

“avoiding arbitration clauses in contracts they seek to otherwise

enforce.”     Todd, 2011 WL 1226464 at *7. Direct-benefit estoppel is

applied when a non-signatory “knowingly exploits the agreement



                                           4
containing the arbitration clause.” Hellenic Inv. Fund, Inc. Det

Norske Veritas, 464 F.3d 514, 518 (5th Cir. 2006).

      Direct action plaintiffs do not have an independent cause of

action but instead have a procedural right of action against the

insurer “’where the plaintiff has a substantive cause of action

against the insured.’” Todd, 2011 WL 1226464 at *7 (quoting Descant

v. Admin. Of Tulane Educ. Fund, 93-3098 (La. 7/5/94); 639 So. 2d

246, 249).       As such, the direct action plaintiff stands in the

shoes of the insured (OSF) and is bound by the terms of its

agreement with the insurer (Steamship).             See id.

      In Todd v. Steamship Mut. Underwriting Ass’n (Bermuda) Ltd.,

the Fifth Circuit addressed whether nonsignatories can be bound to

arbitrate based on arbitration agreements between insurers and

employers who liable in tort. 601 F.3d at 330. The Fifth Circuit

determined that nonsignatories can be bound to arbitrate depending

on   several   considerations.      Id.     at    336.    These    considerations

include:   (1)    whether    the   agreement      includes      terms     that    bind

nonsignatories; (2) what law applies in determining whether the

arbitration      agreement   can   be    enforced;       and    (3)     whether   the

plaintiff’s    claims   fall    within      the   scope    of     the   arbitration

agreement between the parties. Id.




                                        5
                                         II.

        The plaintiff does not dispute arbitrability – that Steamship

is entitled to an order compelling arbitration and a stay of this

litigation.      Because the parties agree that this issue would be

determined consistent with Todd and Authenment, the Court finds as

a threshold matter that Havard as a nonsignatory is bound by the

arbitration agreement between Steamship and OSF.                      Rather than

challenging whether arbitration is appropriate, Havard takes issue

with where arbitration is reasonable. The plaintiff opposes being

haled    to   arbitrate    in   England,       in   accordance   with    the   forum

selection clause in the agreement between Steamship and OSF; he

prefers to arbitrate his claims in Louisiana. Thus, the Court

considers     whether     the   forum    selection      clause   is     enforceable

against the plaintiff.          It is.

        Rule 47 of Steamship’s Rules for the relevant 2013/2014 policy

year expressly provide that third party nonsignatories are bound

by the Rules, that English law applies to disputes, and that any

dispute shall be brought either before the High Court of Justice

in London or to arbitration in London. Despite this contractual

selection of London, England as the exclusive forum for resolving

any disputes, the plaintiff insists that the forum selection clause

should not be enforced.



                                          6
     Forum selection clauses are “prima facie valid and should be

enforced unless enforcement is shown by the resisting party to be

‘unreasonable’ under the circumstances.” M/S Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 10 (1972) (footnotes omitted). A strong

showing is necessary to show that it would be unreasonable to

enforce the clause under the circumstances of the case. St. Tammany

Parish School Bd. v. Siemens Industry, Inc., No. 14-1881, 2014 WL

4425791 at *1 (E.D. La. 2014).

     The plaintiff invokes M/S Bremen v. Zapata Off-Shore Co., 407

U.S. at 16-17, to support his contention that the forum selection

clause is unreasonable. Courts have distilled from Bremen these

factors   to   consider   when   determining     reasonableness      of   forum

selection clauses: (1) whether the forum selection clause was

incorporated    into   the   agreement    as     a    result   of    fraud   of

overreaching;    (2)   whether    the    party       challenging    the   forum

selection clause will be deprived of their day in court because

the forum selection clause is gravely inconvenient or unfair; (3)

if there is fundamental unfairness that will deprive the plaintiff

of a remedy; and (4) whether public policy of the forum state is

contravened by the enforcement of the forum selection clause.

Calix-Chacon v. Global Intern. Marine, Inc., 493 F.3d 507, 511

(5th Cir. 2007).       Havard underscores the inconvenience factor,

invoking Bremen’s example of an “agreement between two Americans
                                     7
to resolve their essentially local disputes in a remote alien

forum” as a rationale for why the forum selection clause may not

be enforceable here.          M/S Bremen, 407 U.S. at 17. He claims that

this dispute is a local one, where he was injured in waters off

the coast of Louisiana by a Louisiana tortfeasor and that the

witnesses are local to Louisiana, Texas, and Mississippi. The

plaintiff claims neither he, nor his claim, have any connection to

England   and   that     he   lacks   the    financial   resources   to   travel

oversees to arbitrate.

      Steamship counters that this is not an exceptional case and,

in   fact,   none   of    Bremen      factors   favor    invalidation     of   the

designated forum.         The Court agrees. Although the incident is

local, the plaintiff has sued an England-based defendant. The

plaintiff opted to add Steamship as a defendant, knowing that

Steamship is a United Kingdom insurer.            Thus, this is not the case

of two Americans resolving their local disputes in a remote forum,

but, instead, an American plaintiff and an English defendant

resolving their dispute in England.              To be sure, the plaintiff

seeks to enforce the terms of the Steamship-OSF contract; and that

contract designates England as the proper forum for resolution of

disputes.

      The plaintiff’s claim that he is unable financially to proceed

in England is not sufficient to show that the forum selection
                                         8
clause is unreasonable. The plaintiff offers no support for his

assertion, noting simply that it will be expensive to travel.             But

the Fifth Circuit has declined to speculate that being compelled

to litigate in a designated forum necessarily requires that parties

and witnesses be physically present there. “[W]ith [the] modern

conveniences   of    electronic   filing   and     videoconferencing,    ‘[a]

plaintiff may have his “day in court” without ever setting foot in

a courtroom.’” Calix-Chacon, 493 F.3d at 515 (citing Effron v. Sun

Line Cruises, Inc., 67 F.3d 7, 11 (2d Cir. 1995)). That the cost

of litigation in England may be higher than proceeding in Louisiana

is not alone enough to invalidate the forum selection clause. See

McQuillan v. Norwegian Cruise Line, No. 14-1195, 2014 WL 5305792,

at *4 (E.D. La. 2014)(“Although plaintiff’s costs may be higher in

Florida than in Louisiana, that factor alone is not enough to

invalidate the forum selection clause.”). Financial hardship is

not enough to render a prima facie valid forum selection clause

unenforceable.      And he offers no other Bremen factors that might

persuade the Court to invalidate the forum selection clause. The

plaintiff fails to make the clear showing required to overcome the

presumption of the forum selection clause’s enforceability.

     The   plaintiff    added     Steamship   as    a   defendant   in   this

litigation, yet he is displeased by the forum selection clause

included in the insurance agreement between Steamship and OSF.
                                      9
“Plaintiff cannot embrace the contract when it works to his benefit

and   repudiate    the   contract   when     it   works    to   his   detriment.”

Authenment, 878 F. Supp. 2d at 681. Although arbitrating in London

may be inconvenient for the plaintiff, he has failed to carry his

heavy   burden    to   persuade   the   Court     that    enforcing    the   forum

selection clause is unreasonable.

      Accordingly, IT IS ORDERED: that the defendant’s motion to

compel arbitration and stay litigation is GRANTED. The Clerk of

Court shall stay this case and close it administratively.



                         New Orleans, Louisiana, November 21, 2019


                                    ______________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




                                        10
